Citation Nr: 0909618	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-40 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to an initial disability rating in excess of 
20 percent disabling for service-connected degenerative disc 
disease and remote strain of the lumbar spine. 

3.  Entitlement to an initial compensable rating for service-
connected residuals of an inguinal hernia and intestinal 
hernia with subsequent orchiectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in April 2004 
and July 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The July 2005 rating 
decision granted service connection for degenerative disc 
disease and remote strain of the lumbar spine, assigning a 20 
percent evaluation effective from October 31, 2003, and also 
granted service connection for residuals of an inguinal 
hernia and intestinal hernia, with subsequent orchiectomy, 
assigning a noncompensable evaluation, effective from 
October, 31, 2003.  The denial of entitlement to service 
connection for bilateral hearing loss was confirmed and 
continued.  The Veteran appealed those decisions to BVA, and 
the case was referred to the Board for appellate review. 

A hearing was held in December 2008, at the Waco RO, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral hearing loss is causally or 
etiologically related to his military service.

3.  The Veteran's degenerative disc disease and remote strain 
of the lumbar spine is not manifest by forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine. 

3.  The Veteran's residuals of an inguinal hernia and 
intestinal hernia with subsequent orchiectomy is not manifest 
by any current residuals, such as postoperative, recurrent, 
readily reducible and well supported by truss or belt or the 
removal of both testis.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2008).

2.  The criteria for an initial disability rating in excess 
of 20 percent for the Veteran's degenerative disc disease and 
remote strain of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Codes 5235 to 5243 (2008).

3.  The criteria for an initial compensable evaluation for 
the Veteran's residuals of an inguinal and intestinal hernia 
with subsequent orchiectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
4.114, 4.115b, Diagnostic Codes 7338, 7524 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

With regard to the Veteran's claim for entitlement to service 
connection for bilateral hearing loss, because this claim is 
being granted, there is no need to review whether VA's 
statutory duties to notify and assist are fully satisfied as 
any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, (West 2002 & Supp. 2008); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2008).

Prior to the initial adjudication of the Veteran's claims for 
service connection for his degenerative disc disease and 
remote strain of the lumbar spine and residuals of an 
inguinal and intestinal hernia with subsequent orchiectomy in 
April 2004 in this case, the RO sent the Veteran a letter, 
dated in December 2003, which satisfied the duty to notify 
provisions except that it did not inform him how a disability 
rating and effective date would be assigned should service 
connection be granted.  The Veteran was provided with notice 
of how VA determines disability ratings and effective dates 
in a March 2006 notice letter, after the RO had already 
granted service connection.  Nevertheless, because the claim 
for service connection had been granted, the defect in the 
timing of the notice about how a disability rating and 
effective date would be determined was harmless error as to 
that claim.  Dingess, 19 Vet. App. at 491; Goodwin, 22 Vet. 
App. at 137.  

In addition, by the time the March 2006 notice letter had 
been sent, the Veteran had already submitted an NOD with the 
initial disability rating assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing a February 2006 statement of the case (SOC) and 
December 2006 and June 2007 supplemental statements of the 
case.  These documents informed the Veteran of the 
regulations pertinent to his appeal, including the applicable 
rating criteria, advised him of the evidence that had been 
reviewed in connection with his appeal, and provided him with 
reasons for its decision.  38 U.S.C.A. § 7105(d).  
Accordingly, the Board concludes that the notice obligations 
set forth in sections 7105(d) and 5103A of the statute have 
been fulfilled in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The Veteran's available 
service treatment records and VA treatment records dated 
through October 2006 are on file.  While the Veteran's 
complete service treatment records are not available, the 
Board finds that this was not prejudicial to the Veteran as 
his service connection claim has been granted in full in the 
decision below.  The Veteran has at no time referred to 
records that he wanted VA to obtain or that he felt were 
relevant to the claim that VA has not obtained on his behalf.  
Moreover, in addition to obtaining all relevant medical 
records, VA afforded the Veteran VA examinations in April 
2005, May 2005 and June 2007.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  


LAW AND ANALYSIS

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

In this case, the Veteran contends that he was exposed to 
acoustic trauma during service while training for Korea at 
Fort Sill, Oklahoma, with no ear protection.  The Board notes 
that the Veteran is considered competent to relate a history 
of noise exposure during service.  See 38 C.F.R. § 
3.159(a)(2).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for bilateral 
hearing loss.  The record clearly demonstrates that the 
Veteran currently has bilateral hearing loss by VA standards.  
In fact, the April 2005 VA audiological examiner rendered a 
diagnosis of moderate to profound hearing loss in the right 
ear and moderate to severe sensorineural hearing loss in the 
left ear, and the April 2005 audiometric test results met the 
requirements of a current hearing loss disability for the 
purposes of service connection.  See 38 C.F.R. § 3.385.  
Thus, the remaining questions pertaining to service 
connection are whether the Veteran incurred an injury or 
disease during his period of service and whether his current 
disability is related to such injury or disease.

With regard to whether the Veteran incurred an injury or 
disease during his period of service, the Board notes that 
his service medical records are negative for any complaints, 
treatment or diagnosis of bilateral hearing loss.  Although 
the Veteran was evaluated as 15/15 on voice whisper tests 
performed at his February 1953 separation examination, this 
examination did not include an audiological evaluation.  (The 
Board notes that, contrary to what some documents in the 
claims file indicate, this is not a case in which the service 
treatment records are unavailable or "fire-related", i.e., 
presumed destroyed in a fire that occurred in 1973 at the 
National Personnel Records Center in St. Louis.  Rather, the 
service treatment records are in the claims file, having been 
transmitted to the Waco RO in March 1953.)

In connection with his claim for service connection for 
bilateral hearing loss, the Veteran was afforded a VA 
examination in April 2005.  Although the examination report 
indicates that the claims file was available for review, the 
examiner noted only that there was a normal whisper test at 
induction in 1951 and then stated that the Veteran's service 
treatment records were destroyed in a fire and, as noted 
above, that is not true.  The examiner further stated that, 
without the benefit of medical records, it was difficult to 
determine whether the cause or degree of hearing loss was 
related to military service.  The Veteran did not report any 
occupational noise exposure, but he did report recreational 
noise exposure to gunfire while hunting about 4 times a year.  
The examiner continued that the configuration of the 
Veteran's hearing loss was not consistent with a history of 
noise exposure and stated that she could not resolve the 
issue without resorting to mere speculation.  

The Veteran's claims file also contains two private medical 
opinions, dated in February 2006 and September 2006.  The 
February 2006 private opinion was rendered by an 
audioprosthologist rather than a licensed audiologist.  As 
such, the Board assigns less probative value to this opinion 
in making a service connection determination than it would to 
the opinion of an audiologist.  Cf. 38 C.F.R. § 4.85 (noting 
that, with regard to determining the degree of hearing 
impairment for VA purposes, an examination must be conducted 
by a VA state-licensed audiologist); Cox v. Nicholson, 20 
Vet. App. 563, 568-70 (2007) (rejecting argument that VA 
cannot rely upon medical opinions that do not explicitly 
state the qualifications of the examiner).  Moreover, the 
audioprosthologist was also under the mistaken belief that 
the veteran's service treatment records were unavailable and 
that he served on active duty in Korea during the Korean war 
whereas his DD Form 214 indicates that he served in Germany 
during that time.  Nevertheless, the report of the 
audioprosthologist was quite detailed, and the opinion was 
supported by a rationale in which she ruled out some other 
possible causes of the hearing loss in this case and provided 
an example from recent medical literature about the effect of 
noise on hearing for her conclusion that the Veteran's 
current bilateral, sensorineural hearing loss was traceable 
to the noise exposure he experienced on active duty.  In this 
regard, the Board notes that, while it does not appear that 
the veteran served in Korea, service records do reflect that 
he served in an artillery unit.

The September 2006 private medical opinion was provided by a 
licensed audiologist who noted the Veteran's reported history 
of hearing loss as a result of firing 105mm caliber guns in 
the military without hearing protection.  She diagnosed the 
Veteran with severe to profound sensorineural hearing loss 
which was medically untreatable.  She opined that it was more 
likely than not that the extreme levels of noise to which the 
Veteran was exposed in the military were a contributing 
factor to his current bilateral hearing loss.

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  

In this case, the Board finds that the opinions of the 
private audiologist and the audioprosthologist place the 
evidence in this case in approximate balance when viewed in 
relation to the April 2005 VA examiner's opinion.  See 38 
C.F.R. § 3.102 (2008).  In this regard, unlike the 
audioprosthologist, the VA examiner did not rule out some 
other possible causes of the hearing loss or discuss any 
other possible causes.  Similarly, while the VA examiner 
stated that the issue of whether the Veteran's current 
bilateral hearing loss was etiologically related to his 
active service could not be resolved without resort to mere 
speculation, it would have been more helpful had the examiner 
listed possible known causes for sensorineural hearing loss 
and stated whether any of these were more likely or less 
likely than noise exposure in service to be the cause of the 
current hearing loss or whether it was as least as like that 
noise exposure was the cause as any of the other possible 
causes.

Moreover, the VA examiner did not explain, for example, what 
was meant by the "configuration" of the hearing loss not 
being "consistent" with a history of noise exposure.  The 
Board notes that the VA examiner did render the diagnosis of 
sensorineural hearing loss, a type of hearing loss for which 
noise exposure or acoustic trauma is a known cause.  See The 
Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with 
Ear Problems.  Although the Board could remand the case for 
further explanation about this matter from the VA examiner, 
the Board concludes that in this case, as it now stands, the 
evidence of record is at least in relative equipoise as to 
whether noise exposure in service may have been as likely a 
factor as others in the development of the sensorineural 
hearing loss.  Therefore, the Board concludes that remand is 
not necessary here.  Cf. Mariano v. Principi, 17 Vet. App. 
305, 312 (2003) (noting that, because it is not permissible 
for VA to undertake additional development to obtain evidence 
against an appellant's case, VA must provide an adequate 
statement of reasons or bases for its decision to pursue such 
development where such development could be reasonably 
construed as obtaining additional evidence for that purpose.)  

On the other hand, the opinions of the private audiologist 
and the audioprosthologist do relate the current hearing loss 
to noise exposure and the September 2006 private audiologist 
noted that the Veteran was exposed to acoustic trauma during 
service, and that it was more likely than not that this was a 
contributing factor to his current bilateral hearing loss.  
Although the private examiners did not review service 
records, those records confirm that the veteran did serve in 
artillery where he was likely to have experienced noise 
exposure.  

The Board is not free to reject medical evidence on the basis 
of its own unsubstantiated medical conclusions.  Flash v. 
Brown, 8 Vet. App. 332 (1995).  However, the law is clear 
that it is the Board's duty to assess the credibility and 
probative value of evidence.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  For the reasons noted above, the Board 
finds that the evidence favorable to the veteran's claim is 
sufficient to place the evidence in this case in equipoise, 
and any reasonable doubt as to whether the Veteran's 
bilateral hearing loss is the result of acoustic trauma 
sustained in active service will be resolved in favor of the 
Veteran.  38 C.F.R. § 3.102.  Thus, based on the evidence of 
record, the Board finds that the Veteran's current bilateral 
hearing loss was incurred during his active military service.  
Accordingly, the Board concludes that service connection for 
bilateral hearing loss is warranted.  See 38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2008).



II.  Initial Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

	A.  Degenerative Disc Disease and Remote Strain of the 
Lumbar Spine 

Under current regulations, back disabilities are evaluated 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes; diseases and injuries to 
the spine are to be evaluated under diagnostic codes 5235 to 
5243 as follows:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease Unfavorable ankylosis of the entire spine 
..........100

Unfavorable ankylosis of the entire thoracolumbar 
spine ...............50

Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ..............................30

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis..............................................................
....................20

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the 
height............................................
..................................................
...10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation 
are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to 
the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the 
following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal 
segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 
months..................................................
............................60

With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months .......................................40

With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 
months............................................20

With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 
months.............................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

In considering the evidence under the laws and regulations 
set fourth above, the Board finds that the Veteran's back 
disorder is appropriately evaluated as 20 percent disabling.  
There is also no evidence that the Veteran's lumbar spine 
disability has resulted in limitation of forward flexion of 
the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  In this regard, 
at his May 2005 VA examination, the Veteran demonstrated 
forward flexion to 45 degrees.  The examiner stated that upon 
repeat testing, the Veteran experienced pain, but no loss in 
range of motion was otherwise noted.  Further, there was no 
objective evidence of ankylosis, muscle spasm, atrophy, 
guarding severe enough to be responsible for abnormal gait or 
abnormal spinal contour, tenderness or weakness.  Similarly, 
at the June 2007 VA examination, the Veteran demonstrated 
forward flexion to 40 degrees.  Although pain was noted upon 
range of motion, no additional limitation of motion was noted 
after repetition testing.  Again, there were no objective 
findings of ankylosis, muscle spasm, atrophy, guarding severe 
enough to result in abnormal gait or abnormal spinal contour, 
tenderness or weakness.  

In addition, the Board finds that the medical evidence does 
not reflect objective evidence of pain, instability, or 
weakness greater than that contemplated by the 20 percent 
rating.  38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.  The 
Board recognizes that the Veteran complains of low back pain 
with a history of flare ups of pain and painful range of 
motion.  However, although the Veteran reported wearing a 
back brace and that he sometimes used a cane, the objective 
medical evidence of record does not provide any indication 
that the Veteran has had any surgical interventions or 
periods of hospitalization for his back.  Furthermore, as was 
noted above, there was no change in his range of motion upon 
repeated resisted testing of spine, and both the May 2005 and 
June 2007 VA examiners stated that there was no objective 
evidence of painful motion, spasm, weakness or tenderness.  
Considering the Veteran's complaints, the Board finds that 
application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 does not 
provide a basis for a rating higher than 20 percent.

The Board has also considered whether a higher disability 
evaluation could be assigned under Diagnostic Codes 5243, 
intervertebral disc syndrome.  At the May 2005 VA 
examination, the Veteran's sensory motor examination, to 
include sacral segments was normal.  His motor examination 
(atrophy, circumferential measurements, tone and strength) 
was also normal.  His deep tendon, cutaneous and pathologic 
reflexes were also normal.  In fact, the May 2005 VA examiner 
stated that intervertebral disc syndrome was clinically not 
evident.  Furthermore, no incapacitating episodes were noted.  
Similarly, at the June 2007 VA examination, the Veteran's 
neurological examination was normal, and no intervertebral 
disc syndrome or incapacitating episodes were noted.  
Therefore, there is no medical evidence of record that the 
Veteran experiences any incapacitating episodes resulting 
from intervertebral disc syndrome of at least four weeks 
during the past year.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2008).  

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 20 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Fenderson, supra.

Therefore, the Board finds that Veteran's level of disability 
more closely approximates the criteria for a 20 percent 
rating and a higher rating is not warranted.  38 C.F.R. 
§ 4.7.  Accordingly, the Veteran's claim for an initial 
disability rating in excess of 20 percent for his back 
disorder must be denied.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2008).

B.  Residuals of an Inguinal and Intestinal Hernia with 
Subsequent Orchiectomy

In this case, the Veteran's residuals of an inguinal and 
intestinal hernia with subsequent orchiectomy are currently 
assigned a noncompensable evaluation pursuant to Diagnostic 
Codes 7338-7524.  With diseases, preference is to be given to 
the number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2008).  The hyphenated 
diagnostic code in this case indicates that the inguinal 
hernia under Diagnostic Code 7338 is the service-connected 
disorder and that the removal of one testis under Diagnostic 
Code 7524 is a residual condition.

Pursuant to Diagnostic Code 7338, a noncompensable rating is 
warranted where the inguinal hernia is small, reducible, or 
without true hernia protrusion, or where it is not operated, 
but remediable.  The provisions of 38 C.F.R. § 4.31 also 
indicate that a zero percent evaluation will be assigned when 
the symptomatology required for a compensable rating is not 
shown.  See 38 C.F.R. § 4.31 (2008).

A 10 percent rating is for assignment where there is 
postoperative recurrence of the hernia that is easily 
reducible and well supported by truss or belt.  In essence, a 
rating at the 10 percent level requires a recurrent hernia.  
A 30 percent evaluation is warranted where there is small, 
postoperative recurrent hernia or an unoperated irremediable 
hernia, that is not well supported by a truss or that is not 
readily reducible.  A 60 percent evaluation is warranted 
where there is a large, postoperative recurrent hernia, not 
well supported under ordinary conditions and not readily 
reducible when considered inoperable.  38 C.F.R. § 4.114, 
Diagnostic Code 7338.

Pursuant to Diagnostic Code 7524, a noncompensable evaluation 
is assigned for removal of one testis and a 30 percent 
evaluation is assigned for removal of both testes.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7524.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an initial compensable evaluation 
for his service connected residuals of an inguinal and 
intestinal hernia with subsequent orchiectomy.  In this 
regard, the Veteran has not been shown to have postoperative 
recurrence of his hernia that is easily reducible and well 
supported by truss or belt or removal of both testes. 

The Veteran was afforded a VA examination in May 2005.  At 
that examination, the examiner noted that the Veteran did not 
use any truss or belt, and that no hernia or swelling was 
present in the inguinal region or ventral area.  He also 
noted that there was no ventral hernia present and that the 
Veteran reported no problems since his initial hernia surgery 
in 1951.  In this regard, the Veteran reported no recurrence, 
no pain and no symptoms.  The examiner noted that the scrotum 
revealed the presence of one testical on the right side.  He 
diagnosed remote right inguinal hernia surgery with no 
symptoms present. 

The Veteran was also afforded a VA examination in June 2007.  
At that examination, the examiner noted no subsequent 
treatment of the Veteran's hernia.  He stated that no hernia 
was noted at that examination, and diagnosed remote history 
of right inguinal hernia repair with right orchiectomy 
without residuals.  

Furthermore, the Veteran testified at his September 2006 
Decision Review Officer (DRO) hearing that he had no 
treatment, no problems, no residuals and was not on any 
medications for his hernia residuals.  Although the Veteran 
testified at his December 2008 hearing before the Board that 
his inguinal area sometimes became sore, the Board finds that 
the Veteran's subjective complaints of soreness do not rise 
to the level of a recurrent hernia which is well supported by 
a truss or belt, and that as such, an increased initial 
compensable evaluation is not warranted based on his inguinal 
soreness. 

While the Veteran contends that the service-connected 
disorder has increased in severity, as a layperson he is only 
competent to report observable symptoms to not clinical 
findings that are applied to VA's Schedule for Rating 
Disabilities.  Compare Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992), and Massey v. Brown, 7 Vet. App. 204 (1994).  
Competent medical evidence is required.  Here, the objective 
medical evidence of record indicates no disabling 
manifestations from the Veteran's service-connected residuals 
of an inguinal and intestinal hernia with subsequent 
orchiectomy since the Veteran filed his claim for an 
increased rating.  In addition, the Board observes that the 
Veteran is also in receipt of special monthly compensation 
for the loss of a creative organ for his removed testis.

Additionally, the record contains no evidence showing the 
Veteran was entitled to a compensable rating at any point 
during the instant appeal.  Therefore, no staged ratings are 
appropriate.  See Fenderson, supra.

Therefore, the Board finds that Veteran's level of disability 
more closely approximates the criteria for noncompensable 
rating and a higher initial rating is not warranted.  
Accordingly, the Veteran's claim for an initial compensable 
rating for his residuals of an inguinal and intestinal hernia 
with subsequent orchiectomy must be denied.  38 C.F.R. §§ 
4.114, 4.115b, Diagnostic Codes 7338, 7524 (2008).

	C.  Conclusion

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected back disorder and hernia residuals are so 
exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service- connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms' (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected back disorder or hernia residuals have caused 
frequent periods of hospitalization or marked interference 
with his employment.  In this regard, the Veteran is retired.  
As such, the evidence of record did not indicate, nor did the 
Veteran contend, that he had marked interference with 
employment due solely to his service- connected disabilities.  
Additionally, the Board finds that the rating criteria to 
evaluate the spine and inguinal hernias reasonably describe 
the claimant's disability level and symptomatology and he has 
not argued to the contrary.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss 
is granted. 

Entitlement to an initial disability rating in excess of 20 
percent disabling for service-connected degenerative disc 
disease and remote strain of the lumbar spine is denied. 

Entitlement to an initial compensable rating for service-
connected residuals of an inguinal hernia and intestinal 
hernia with subsequent orchiectomy is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


